UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:001-31708 CAPITOL BANCORP LTD. (Exact name of registrant as specified in its charter) Michigan 38-2761672 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) Capitol Bancorp Center 200 Washington Square North Lansing, Michigan 48933 (Address of principal executive offices) (Zip Code) (517) 487-6555 (Registrant's telephone number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesT No£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act. Large accelerated filer£ Accelerated filerT Non-accelerated filer£ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes£ NoT Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding at July 15, 2007 Common Stock, No par value 17,255,622 shares Page 1 of 28 INDEX PART I.FINANCIAL INFORMATION Forward-Looking Statements Certain of the statements contained in this document, including Capitol's consolidated financial statements, Management's Discussion and Analysis of Financial Condition and Results of Operations and in documents incorporated into this document by reference that are not historical facts, including, without limitation, statements of future expectations, projections of results of operations and financial condition, statements of future economic performance and other forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995, are subject to known and unknown risks, uncertainties and other factors which may cause the actual future results, performance or achievements of Capitol and/or its subsidiaries and other operating units to differ materially from those contemplated in such forward-looking statements.The words "intend," "expect," "project," "estimate," "predict," "anticipate," "should," "believe," and similar expressions also are intended to identify forward-looking statements.Important factors which may cause actual results to differ from those contemplated in such forward-looking statements include, but are not limited to: (i) the results of Capitol's efforts to implement its business strategy, (ii) changes in interest rates, (iii) legislation or regulatory requirements adversely impacting Capitol's banking business and/or expansion strategy, (iv) adverse changes in business conditions or inflation, (v) general economic conditions, either nationally or regionally, which are less favorable than expected and that result in, among other things, a deterioration in credit quality and/or loan performance and collectability, (vi) competitive pressures among financial institutions, (vii) changes in securities markets, (viii) actions of competitors of Capitol's banks and Capitol's ability to respond to such actions, (ix) the cost of capital, which may depend in part on Capitol's asset quality, prospects and outlook, (x) changes in governmental regulation, tax rates and similar matters, and (xi) other risks detailed in Capitol's other filings with the Securities and Exchange Commission.Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual outcomes may vary materially from those indicated.All subsequent written or oral forward-looking statements attributable to Capitol or persons acting on its behalf are expressly qualified in their entirety by the foregoing factors.Investors and other interested parties are cautioned not to place undue reliance on such statements, which speak as of the date of such statements.Capitol undertakes no obligation to release publicly any revisions to these forward-looking statements to reflect events or circumstances after the date of such statements or to reflect the occurrence of unanticipated events. Item 1. Financial Statements (unaudited): Page Condensed consolidated balance sheets – June 30, 2007 and December 31, 2006. 3 Condensed consolidated statements of income – Three months and six months ended June 30, 2007 and 2006. 4 Condensed consolidated statements of changes in stockholders' equity – Six months ended June 30, 2007 and 2006. 5 Condensed consolidated statements of cash flows – Six months ended June 30, 2007 and 2006. 6 Notes to condensed consolidated financial statements. 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 24 Item 4. Controls and Procedures. 24 PART II OTHER INFORMATION Item 1. Legal Proceedings. 25 Item 1.A. Risk Factors. 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 25 Item 3. Defaults Upon Senior Securities. 25 Item 4. Submission of Matters to a Vote of Security Holders. 25 Item 5. Other Information. 26 Item 6. Exhibits. 26 SIGNATURES 27 EXHIBIT INDEX 28 Page 2 of 28 PART I, ITEM 1 CAPITOL BANCORP LIMITED Condensed Consolidated Balance Sheets As of June 30, 2007 and December 31, 2006 (in thousands, except share data) (Unaudited) June 30, December 31, 2007 2006 ASSETS Cash and due from banks $ 184,439 $ 169,753 Money market and interest-bearing deposits 9,389 37,204 Federal funds sold 216,633 141,913 Cash and cash equivalents 410,461 348,870 Loans held for sale 21,356 34,593 Investment securities: Available for sale, carried at market value 15,377 18,904 Held for long-term investment, carried at amortized cost which approximates market value 22,697 21,749 Total investment securities 38,074 40,653 Portfolio loans: Commercial 3,398,448 3,103,125 Real estate mortgage 256,845 259,604 Installment 146,480 125,949 Total portfolio loans 3,801,773 3,488,678 Less allowance for loan losses (49,349 ) (45,414 ) Net portfolio loans 3,752,424 3,443,264 Premises and equipment 56,869 54,295 Accrued interest income 18,249 17,524 Goodwill and other intangibles 70,539 62,215 Other assets 71,307 64,402 TOTAL ASSETS $ 4,439,279 $ 4,065,816 LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES: Deposits: Noninterest-bearing $ 638,173 $ 651,253 Interest-bearing 2,885,173 2,607,232 Total deposits 3,523,346 3,258,485 Debt obligations: Notes payable and short-term borrowings 219,934 191,154 Subordinated debentures 156,082 101,035 Total debt obligations 376,016 292,189 Accrued interest on deposits and other liabilities 27,932 26,751 Total liabilities 3,927,294 3,577,425 MINORITY INTERESTS IN CONSOLIDATED SUBSIDIARIES 124,068 126,512 STOCKHOLDERS' EQUITY: Common stock, no par value,50,000,000 shares authorized; issued and outstanding: 2007 - 17,255,622 shares 2006 - 16,656,481 shares 271,292 249,244 Retained earnings 116,804 112,779 Market value adjustment (net of tax effect) for investment securities available for sale (accumulated other comprehensive income/loss) (179 ) (144 ) Total stockholders' equity 387,917 361,879 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 4,439,279 $ 4,065,816 See notes to condensed consolidated financial statements. Page 3 of 28 CAPITOL BANCORP LIMITED Condensed Consolidated Statements of Income (Unaudited) For the Three Months and Six Months Ended June 30, 2007 and 2006 (in thousands, except per share data) Three-Month Period Six-Month Period 2007 2006 2007 2006 Interest income: Portfolio loans (including fees) $ 77,178 $ 64,577 $ 150,702 $ 124,720 Loans held for sale 390 739 1,336 1,262 Taxable investment securities 193 244 401 507 Federal funds sold 3,109 2,010 5,653 3,828 Other 384 626 1,001 976 Total interest income 81,254 68,196 159,093 131,293 Interest expense: Deposits 30,267 20,397 58,596 38,179 Debt obligations and other 5,445 4,162 10,274 8,124 Total interest expense 35,712 24,559 68,870 46,303 Net interest income 45,542 43,637 90,223 84,990 Provision for loan losses 3,990 2,815 7,922 5,271 Net interest income after provision for loan losses 41,552 40,822 82,301 79,719 Noninterest income: Service charges on deposit accounts 1,187 1,103 2,292 2,134 Trust and wealth-management revenue 1,117 768 2,154 1,635 Fees from origination of non-portfolio residential mortgage loans 1,305 1,440 2,612 2,729 Gains on sale of government-guaranteed loans 550 444 1,350 804 Other 1,684 1,701 3,020 3,264 Total noninterest income 5,843 5,456 11,428 10,566 Noninterest expense: Salaries and employee benefits 26,437 21,675 52,509 43,225 Occupancy 3,552 2,918 7,049 5,596 Equipment rent, depreciation and maintenance 2,590 2,047 5,232 4,013 Other 9,635 9,974 19,247 15,612 Total noninterest expense 42,214 36,614 84,037 68,446 Income before income taxes and minority interest 5,181 9,664 9,692 21,839 Income taxes 2,346 3,564 4,110 7,945 Income before minority interest 2,835 6,100 5,582 13,894 Minority interest in net losses of consolidated subsidiaries 3,463 4,167 6,987 6,326 NET INCOME $ 6,298 $ 10,267 $ 12,569 $ 20,220 NET INCOME PER SHARE Note D: Basic $ 0.37 $ 0.65 $ 0.75 $ 1.29 Diluted $ 0.37 $ 0.63 $ 0.73 $ 1.24 See notes to condensed consolidated financial statements. Page 4 of 28 CAPITOL BANCORP LIMITED Condensed Consolidated Statements of Changes in Stockholders' Equity (Unaudited) For the Six Months Ended June 30, 2007 and 2006 (in thousands, except share data) Accumulated Other Common Retained Comprehensive Stock Earnings Loss Total Six Months Ended June 30, 2006 Balances at January 1, 2006 $ 216,539 $ 85,553 $ (226 ) $ 301,866 Issuance of 102,134 shares of common stock upon exercise of stock options, net of common stock surrendered to facilitate exercise 1,717 1,717 Issuance of 79,750 unvested shares of restricted common stock, net of related unearned employee compensation Recognition of compensation expense relating to restricted common stock 821 821 Tax benefits from share-based payments 939 939 Cash dividends paid ($0.45 per share) (7,156 ) (7,156 ) Components of comprehensive income: Net income 20,220 20,220 Market value adjustment for investment securities available for sale (net of income tax effect) (99 ) (99 ) Comprehensive income 20,121 BALANCES AT JUNE 30, 2006 $ 220,016 $ 98,617 $ (325 ) $ 318,308 Six Months Ended June 30, 2007 Balances at January 1, 2007 $ 249,244 $ 112,779 $ (144 ) $ 361,879 Issuance of 371,314 shares of common stock to acquire minority interest in subsidiaries 15,927 15,927 Issuance of 203,321 shares of common stock upon exercise of stock options, net of common stock surrendered to facilitate exercise 2,571 2,571 Recognition of compensation expense relating to restricted common stock 784 784 Tax benefit from share-based payments 1,634 1,634 Issuance of 24,506 shares of common stock to employee stock ownership plan 1,132 1,132 Cash dividends paid ($0.50 per share) (8,544 ) (8,544 ) Components of comprehensive income: Net income 12,569 12,569 Market value adjustment for investment securities available for sale (net of income tax effect) (35 ) (35 ) Comprehensive income 12,534 BALANCES AT JUNE 30, 2007 $ 271,292 $ 116,804 $ (179 ) $ 387,917 See notes to condensed consolidated financial statements. Page 5 of 28 CAPITOL BANCORP LTD. Condensed Consolidated Statements of Cash Flows (Unaudited) For the Six Months Ended June 30, 2007 and 2006 (in thousands) 2007 2006 OPERATING ACTIVITIES Net income $ 12,569 $ 20,220 Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses 7,922 5,271 Depreciation of premises and equipment 4,434 3,426 Amortization of intangibles 159 292 Net amortization of investment security premiums 2 1 Loss (gain) on sale of premises and equipment (137 ) 16 Minority interest in net losses of consolidated subsidiaries (6,987 ) (6,326 ) Compensation expense relating to restricted common stock 784 821 Originations and purchases of loans held for sale (288,104 ) (242,153 ) Proceeds from sales of loans held for sale 301,341 245,764 Decrease (increase) in accrued interest income and other assets (6,374 ) 3,536 Increase (decrease) in accrued interest expense on deposits and other liabilities 1,181 (6,027 ) NET CASH PROVIDED BY OPERATING ACTIVITIES 26,790 24,841 INVESTING ACTIVITIES Proceeds from sale of investment securities available for sale 443 Proceeds from calls, prepayments and maturities of investment securities 6,382 6,220 Purchases of investment securities (3,898 ) (5,691 ) Net increase in portfolio loans (317,082 ) (207,539 ) Proceeds from sales of premises and equipment 332 721 Purchases of premises and equipment (7,203 ) (13,129 ) NET CASH USED BY INVESTING ACTIVITIES (321,469 ) (218,975 ) FINANCING ACTIVITIES Net increase in demand deposits, NOW accounts and savings accounts 118,949 56,458 Net increase in certificates of deposit 145,912 145,889 Net borrowings from debt obligations 28,780 1,347 Net proceeds from issuance of subordinated debentures 55,000 Resources provided by minority interests 11,968 39,091 Net proceeds from issuance of common stock 2,571 1,717 Tax benefit from share-based payments 1,634 939 Cash dividends paid (8,544 ) (7,156 ) NET CASH PROVIDED BY FINANCING ACTIVITIES 356,270 238,285 INCREASE IN CASH AND CASH EQUIVALENTS 61,591 44,151 Cash and cash equivalents at beginning of period 348,870 306,108 CASH AND CASH EQUIVALENTS AT END OF PERIOD $ 410,461 $ 350,259 See notes to condensed consolidated financial statements. Page 6 of 28 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS CAPITOL BANCORP LIMITED Note A – Basis of Presentation The accompanying unaudited condensed consolidated financial statements of Capitol Bancorp Ltd. ("Capitol") have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions for Form 10-Q.Accordingly, they do not include all information and footnotes necessary for a fair presentation of consolidated financial position, results of operations and cash flows in conformity with generally accepted accounting principles. The condensed consolidated financial statements do, however, include all adjustments of a normal recurring nature (in accordance with Rule 10-01(b)(8) of Regulation S-X) which Capitol considers necessary for a fair presentation of the interim periods. The results of operations for the periods ended June 30, 2007 are not necessarily indicative of the results to be expected for the year ending December 31, 2007. The consolidated balance sheet as of December 31, 2006 was derived from audited consolidated financial statements as of that date.Certain 2006 amounts have been reclassified to conform to the 2007 presentation. Note B – Implementation of New Accounting Standards In March 2006, the Financial Accounting Standards Board (FASB) issued Statement No. 156,
